UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
GUNDISALVO RODRIGUEZ                      )
JIMENEZ, et al.,                          )
                                          )
      Plaintiffs,                         )
                                          )
              v.                          )                  Case No. 17-cv-02506 (APM)
                                          )
COLUMBIAN STATE, PRESIDENCY               )
OF THE REPUBLIC OF COLUMBIA,              )
HIGH COMMISSION FOR PEACE                 )
OFFICE, et al.,                           )
                                          )
      Defendants.                         )
_________________________________________ )

                                 MEMORANDUM OPINION

       Plaintiffs Gundisalvo Rodriguez Jimenez, Edison Washington Prado Alava, and Leonardo

Adrian Vera Calderón filed this action against the “Columbian State, Presidency of the Republic

of Columbia, High Commission for Peace Office and Rodrigo Rivera Salazar.” Compl., ECF No.

1. Plaintiffs appear to be citizens of Ecuador, and all Defendants appear to be either a foreign

state, i.e., Columbia; an agency or instrumentality of a foreign state; or citizens of Columbia. Id.

at 2. According to the Complaint, Plaintiffs accuse the government of Columbia of denying “the

fundamental human rights” of Plaintiffs Prado Alava and Vera Calderón in violation of a “peace

deal” between the Columbia government and “the subversive group FARC-EP.” Id. Plaintiffs ask

the court to “study and evaluate this case.” Id.

       Federal courts in the United States are courts of limited jurisdiction and have the power to

hear a case only if the court has subject-matter jurisdiction to do so. See Arbaugh v. Y&H Corp.,

546 U.S. 500, 513 (2006). Here, the court knows of no ground on which it can enforce the peace
treaty in question.     Indeed, at least with respect to foreign states or their agents and

instrumentalities, subject-matter jurisdiction only can arise under the Foreign Sovereign

Immunities Act, 28 U.S.C. 1602 et seq. Argentine Republic v. Amerada Hess Shipping Corp., 488
U.S. 428, 434 (2014). Plaintiffs have cited no applicable exception under the FSIA, see 28 U.S.C.

§§ 1605(a), 1605A, to the general presumption in favor of immunity of a foreign sovereign, and

the court can discern none from their pleading.        Plaintiffs’ Complaint therefore is “patently

insubstantial, presenting no federal question suitable for decision.” Tooley v. Napolitano, 586 F.3d
1006, 1009 (D.C. Cir. 2009) (internal quotation marks omitted). Accordingly, the court sua sponte

dismisses this matter for lack of subject matter jurisdiction. See Evans v. Suter, No. 09-5242, 2010
WL 1632902, at *1 (D.C. Cir. 2010) (per curiam) (“[A] district court may dismiss a complaint sua

sponte prior to service on the defendants pursuant to Fed. R. Civ. P. 12(h)(3) when, as here, it is

evident that the court lacks subject-matter jurisdiction.”).

       An Order consistent with this Memorandum Opinion is issued separately.




                                                       _____________________________
Dated: November 30, 2017                               Amit P. Mehta
                                                       United States District Judge




                                                       2